Case: 1:20-cv-00282-TSB-MRM Doc #: 30 Filed: 09/21/21 Page: 1 of 11 PAGEID #: 1080




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

 BRIAN THOMA,                                :      Case No. 1:20-cv-282
                                             :
       Petitioner,                           :      Judge Timothy S. Black
                                             :
 vs.                                         :      Magistrate Judge Michael R. Merz
                                             :
 WARDEN, PICKAWAY                            :
 CORRECTIONAL INSTITUTION,                   :
                                             :
       Respondent.                           :

     DECISION AND ENTRY ADOPTING THE MAGISTRATE JUDGE’S
 REPORT AND RECOMMENDATIONS (Doc. 27) AND DISMISSING THIS CASE

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Michael R. Merz. On January 25, 2021, the Magistrate Judge

issued a Report and Recommendations (the “Supplemental Report”). (Doc. 27).

Petitioner filed objections to the Supplemental Report. (Doc. 28). Respondent responded

to those objections. (Doc. 29).

       I.    Background

       This is a habeas corpus case, brought by Petitioner Brian Thoma with the

assistance of counsel, Jennifer Kinsley. Thoma seeks relief from his conviction in the

Hamilton County Court of Common Pleas on eight counts of sexual battery and seven

counts of gross sexual imposition with the victim being his fifteen-year-old adopted

daughter. He was sentenced to 336 months, or 28 years, of imprisonment.
Case: 1:20-cv-00282-TSB-MRM Doc #: 30 Filed: 09/21/21 Page: 2 of 11 PAGEID #: 1081




       On November 18, 2020, the undersigned adopted the Magistrate Judge’s well-

reasoned and thorough Report and Recommendations (Doc. 20) discussing the merits of

Petitioner’s grounds for relief and dismissing with prejudice the Petition (the “Merit

Report”). (Doc. 24). The Court adopted the Merit Report after the time for filing

objections had lapsed and no objections were filed. (Id.)

       One month later, Petitioner’s counsel filed a “motion to alter or amend and for

relief from judgment.” (Doc. 23). The motion made two requests: (1) relief from

judgment to the extent the Court adopted the Merit Report because he had not filed

objections; and (2) that the Court alter or amend its prior Order adopting the Merit Report

because the Merit Report contained “key errors.” (Id.).

       In support of the request for relief from judgment, Petitioner claimed excusable

neglect on the part of counsel. (Id.) Counsel’s claim of excusable neglect was that the

Court’s ECF notification related to the Merit Report was only received by her personal,

backup email address and not her work email address. (Id. at 9–11). The Magistrate

Judge, on two occasions, debunked counsel’s claim that the ECF notification for the

Merit Report was not sent to her work email address. (See Doc. 24; Doc. 27 at 3-6).

       However, in the Supplemental Report, the Report at issue in this Order, the

Magistrate Judge recommends that: (1) the Court treat Petitioner’s arguments in support

of altering or amending as objections to the Merit Report; and (2) grant Petitioner’s

request for relief from judgment to the limited extent that he has not presented objections.




                                             2
Case: 1:20-cv-00282-TSB-MRM Doc #: 30 Filed: 09/21/21 Page: 3 of 11 PAGEID #: 1082




(Id. at 6).1 The Magistrate Judge then analyzed Petitioner’s objections to the Merit

Report. (Id. at 6–15).

       The undersigned agrees with the Magistrate Judge’s recommendation on the

motion for relief from judgment and treating Petitioner’s motion to alter or amend as

objections to the Merit Report. Thus, in effect, the Supplemental Report is a supplement

to the Merit Report. (Id. at 6–15).2 And, this Court is tasked to review, de novo, those

portions of the Magistrate Judge’s Merit and Supplemental Reports that have been

properly objected to, whether the Magistrate Judge erred on any of those portions, and

whether Petitioner is entitled to relief in this habeas petition.

       II.     Review of Petitioner’s Objections to Supplemental Report

       Petitioner asserts six objections to the Supplemental Report. (Doc. 28). As

discussed infra, none are well-taken.

       A.      Standard of Review

       Pursuant to 28 U.S.C. § 636(b), the District Court may refer dispositive motions to

a United States Magistrate Judge. Upon such reference, the Magistrate Judge must



1
 Treating Petitioner’s motion to alter or amend as objections to the Merit Report allows
Petitioner’s arguments to be reviewed under a more forgiving standard. Specific objections to a
magistrate judge’s report are reviewed de novo. Fed. R. Civ. P. 72(b). A motion to alter or
amend under Rule 59(e) is an extraordinary remedy reserved for exceptional cases, and should
only be granted if “‘there is a clear error of law, newly discovered evidence, an intervening
change in controlling law, or to prevent manifest injustice.” Hines v. Comm'r of Soc. Sec., 414 F.
Supp. 3d 1080, 1081 (S.D. Ohio 2019) (quoting GenCorp, Inc. v. Am. Int’l Underwriters, 178
F.3d 804, 834 (6th Cir. 1999)). Petitioner did not object to the how the Magistrate Judge
procedurally construed his motion.
2
 Magistrate judges often provide supplemental reports after objections are filed, analyzing those
objections before the district judge’s review.

                                                3
Case: 1:20-cv-00282-TSB-MRM Doc #: 30 Filed: 09/21/21 Page: 4 of 11 PAGEID #: 1083




promptly submit a Report and Recommendation, providing a recommended disposition

of the motion, as well as proposed findings of fact. Id.; Fed. R. Civ. P. 72(b). Within 14

days of service of a Magistrate Judge’s Report, the parties may serve and file specific

written objections to the Report for the District Judge’s consideration. Id.

       If objections are filed, the District Judge “must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to…[and] may accept,

reject, or modify the recommended disposition….” Fed. R. Civ. P. 72(b)(3). Thus, the

district judge is not required to review de novo every issue raised in the original motion,

but only those matters from the Report and Recommendation that received proper

objections. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986).

       “[W]hen no timely objection is filed, the court need only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.” Fed. R.

Civ. P. 72 advisory committee’s notes (citations omitted). The Supreme Court has stated:

“It does not appear that Congress intended to require district court review of magistrate

judge’s factual or legal conclusions, under a de novo or any other standard, when neither

party objects to these findings.” Thomas v. Arn, 474 U.S. 140, 150 (1985).

              A.     Ground 1

       In his first ground for relief, Petitioner contends that his trial counsel provided

ineffective assistance in violation of the Sixth Amendment by failing to present

exculpatory testimony from certain witnesses at trial. Petitioner presented affidavits from

these would-have-been witnesses to the Ohio courts in his petition for post-conviction




                                              4
Case: 1:20-cv-00282-TSB-MRM Doc #: 30 Filed: 09/21/21 Page: 5 of 11 PAGEID #: 1084




relief. (Doc. 20, PageID# 993). The Magistrate Judge recommended dismissing this

ground.

       Petitioner asserts one objection on this ground, arguing that “[t]he Magistrate

Judge incorrectly discounted the affidavits Thoma presented under the Strickland v.

Washington ineffective assistance of counsel standard.” (Doc. 28 at 1); Strickland v.

Washington, 466 U.S. 668 (1984). Petitioner specifically contends that, “[i]n resolving

this issue, the Magistrate Judge implied that only a prior inconsistent statement from the

victim would satisfy this standard.” (Doc. 28 at 2). In fact, the Magistrate Judge does not

imply this. Yes, the Magistrate Judge does point out that the affidavits do not raise the

issue of a prior inconsistent statement. (Doc. 27 at 7). Additionally, though, the

Magistrate Judge also states that the potential witnesses’ affidavits do not provide

relevant first-hand accounts. (Id.). The Merit Report further explains why these affidavits

lack probative value. (Doc. 20 at 10).

       The Magistrate Judge nowhere implies that a petitioner must demonstrate

counsel’s failure to present evidence of a prior inconsistent statement to meet the

Strickland standard. Rather, the Magistrate Judge was simply explaining the

shortcomings of the Petitioner’s arguments about the affidavits at-issue. The Court,

furthermore, agrees with the Magistrate Judge’s ultimate conclusion that “Petitioner has

simply not demonstrated that the Twelfth District [of Ohio’s] application of Strickland

was unreasonable.” (Doc. 27 at 8).

          Petitioner’s first objection is overruled.




                                                5
Case: 1:20-cv-00282-TSB-MRM Doc #: 30 Filed: 09/21/21 Page: 6 of 11 PAGEID #: 1085




              B.      Ground 2

       In his second ground for relief, Petitioner contends that his trial counsel provided

ineffective assistance in violation of the Sixth Amendment during the plea-bargaining

stage because trial counsel failed to engage in meaningful plea negotiations and failed to

heed Petitioner’s request to submit to a polygraph examination, the results of which

would purportedly help obtain a plea bargain.

       Petitioner’s second objection specifically contends that “the Magistrate Judge

failed to consider the wealth of Supreme Court case law around the importance of plea

negotiations and defense counsel’s role in negotiating a plea.” (Doc. 28 at 2). This

statement is simply not true. (See Merit Report, Doc. 20 at 14–15; Doc. 27 at 8–10).

Petitioner’s second objection is overruled.

              C.      Ground 3

       In his third ground for relief, Petitioner states that his sentence violates the Eighth

Amendment because it is disproportional. The Magistrate Judge recommended

dismissing this ground because it was both procedurally defaulted and failed on the

merits. Petitioner asserts two objections.

       Petitioner’s first contends that “[t]he Magistrate Judge improperly determined that

Thoma’s Eighth Amendment proportionality claim was procedurally defaulted because

he failed to exhaust a federalized claim in state court.” (Doc. 28 at 2). Petitioner admits

that he did not present this federal claim in the state court. However, he contends that a

habeas claim is not procedurally defaulted when the “nuts and bolts” of the claim are

presented to the state court. (Id.).


                                              6
Case: 1:20-cv-00282-TSB-MRM Doc #: 30 Filed: 09/21/21 Page: 7 of 11 PAGEID #: 1086




       This is not well-taken. The Magistrate Judge, when issuing the Merit Report,

provided a thorough and well-reasoned analysis when determining that Petitioner had not

fairly presented this claim to the Ohio courts. (Doc. 20 at 16–19). Petitioner’s objection

does nothing to demonstrate this was in error. (Doc. 28 at 2).

       Petitioner next contends that “[t]he Magistrate Judge erroneously rejected

Thoma’s proportionality claim without considering the wealth of evidence he presented

in state court to demonstrate that his sentence is disproportionate to those imposed

against similar crimes by similarly-situated defendants.” (Doc. 28 at 3). Petitioner

suggests that the Magistrate Judge should have conducted a review of the “hundreds of

gross sexual imposition and sexual battery cases” Petitioner cited to determine that his

sentence is not proportional. In support of this objection, Petitioner claims that “the

Supreme Court analyzes proportionality claims by referencing similar offenders and

similar offenses.” (Id. at 3 (citing Solem v. Helm, 463 U.S. 277, 292 (1983)).

       This is not an accurate reading of Solem. The Court stated in Solem:

              a court’s proportionality analysis under the Eighth Amendment
              should be guided by objective criteria, including (i) the gravity
              of the offense and the harshness of the penalty; (ii) the
              sentences imposed on other criminals in the same jurisdiction;
              and (iii) the sentences imposed for commission of the same
              crime in other jurisdictions.

Solem, 463 U.S. 292. Under a Solem analysis, considering other sentences imposed on

other criminals may be a helpful factor for an Eighth Amendment proportionality

analysis. It is not a requirement.

       Moreover, as cited by the Magistrate Judge, the Supreme Court has further stated:



                                              7
Case: 1:20-cv-00282-TSB-MRM Doc #: 30 Filed: 09/21/21 Page: 8 of 11 PAGEID #: 1087




              The controlling opinion in Harmelin explained its approach for
              determining whether a sentence for a term of years is grossly
              disproportionate for a particular defendant’s crime. A court
              must begin by comparing the gravity of the offense and the
              severity of the sentence. “[I]n the rare case in which [this]
              threshold comparison…leads to an inference of gross
              disproportionality” the court should then compare the
              defendant’s sentence with the sentences received by other
              offenders in the same jurisdiction and with the sentences
              imposed for the same crime in other jurisdictions. If this
              comparative analysis “validate[s] an initial judgment that [the]
              sentence is grossly disproportionate,” the sentence is cruel and
              unusual.

Graham v. Fla., 560 U.S. 48, 60, 130 S. Ct. 2011, 2022, 176 L. Ed. 2d 825 (2010), as

modified (July 6, 2010) (quoting Harmelin v. Michigan, 501 U.S. 957, 1005 (1991)

(opinion of KENNEDY, J.)) (alterations in original). Under this analysis, a court makes

an initial, threshold comparison of the sentence and the offense. And, unless that

threshold comparison is a rare case reflecting gross disproportionality, the court’s

analysis stops there.

       Here, assuming that this claim was not procedurally defaulted, the Court finds no

reason to infer gross disproportionality. Thus, the analysis could very well end here.

       But even if Petitioner’s case was a rare case that the threshold comparison—

sentence versus particular crime—led to an inference of gross disproportionality, and the

Court were required to consider the similar cases, such as the over 250 cited by Petitioner

in his sentencing memorandum before the state court, those cases do not tend to support

that Petitioner’s sentence is “grossly disproportionate.” Petitioner’s trial counsel, via

verified pleading, provided a chart of the approximately 250 cases in Ohio, which details,

per offender: (1) the number of rape counts, sexual battery counts, and/or gross sexual


                                              8
Case: 1:20-cv-00282-TSB-MRM Doc #: 30 Filed: 09/21/21 Page: 9 of 11 PAGEID #: 1088




imposition counts; (2) any additional counts at issue; (3) a concurrent or a consecutive

sentence, if known; and (4) the number of years. (Doc. 17-2 at PageID# 969–75). These

cases do not suggest that Petitioner’s sentence was “grossly disproportionate” to other

cases, considering the facts of this cases, as discussed by the state court, and his eight

counts of sexual battery and seven counts of gross sexual imposition.

       Accordingly, Petitioner’s third and fourth objections, which attack the Magistrate

Judge’s findings on Ground 3, are not well-taken and are overruled.

              D.     Ground 4

       In his fourth and final ground for relief, Petitioner argues that his conviction was

supported by insufficient evidence.

       Petitioner’s fifth objection states that: “[t]he Magistrate Judge erred in denying

Thoma’s insufficient evidence claim.” (Doc. 28 at 3). Petitioner suggests that the

Magistrate Judge ignored the “significant evidence” presented by Thoma in the state

court that undermines his conviction. (Id.). This is not well-taken.

       First, Petitioner did not submit any objections to this claim in response to the

Merit Report. “A plaintiff waives his right to appeal a district court’s judgment by failing

to file objections to findings in the magistrate judge’s report and recommendation after

being fairly advised to do so.” Berry v. Warden, S. Ohio Corr. Facility, 872 F.3d 329,

335 (6th Cir. 2017) (citing Thomas v. Arn, 474 U.S. 140, 155435 (1985)).

       Second, when objecting to the Supplemental Report, Petitioner does little more

than argue that the Magistrate Judge erred when denying his insufficient evidence claims.

(Doc. 28 at 4). He provides no argument, no analysis, no case law, and no citations to the


                                              9
Case: 1:20-cv-00282-TSB-MRM Doc #: 30 Filed: 09/21/21 Page: 10 of 11 PAGEID #: 1089




 state court record to support his contention that the Magistrate Judge erred. (Id.) “A

 general objection, or one that merely restates the arguments previously presented, is not

 sufficient to alert the court to alleged errors on the part of the magistrate judge.” Aldrich

 v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004). “An ‘objection’ that does nothing

 more than state a disagreement with a magistrate’s suggested resolution, or simply

 summarizes what has been presented before, is not an ‘objection’ as that term is used in

 this context,” for de novo review under 28 U.S.C. § 636(b)(1). Id.

        Accordingly, Petitioner’s fifth “objection” is overruled.

               E.     Certification of Appealability

        Petitioner’s sixth and final objection contends that: “[t]he Magistrate Judge erred

 in denying Thoma a certificate of appealability.” (Doc. 28 at 4). “Under the controlling

 standard, a petitioner must ‘show that reasonable jurists could debate whether (or, for that

 matter, agree that) the petition should have been resolved in a different manner or that the

 issues presented were adequate to deserve encouragement to proceed further.’” Miller-El

 v. Cockrell, 537 U.S. 322, 336 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484

 (2000)). Stated in other words, “‘[w]here a district court has rejected the constitutional

 claims on the merits, the showing required to satisfy § 2253(c) is straightforward: The

 petitioner must demonstrate that reasonable jurists would find the district court’s

 assessment of the constitutional claims debatable or wrong.’” Id. at 338 (quoting Slack,

 529 U.S. at 484).

        Petitioner makes no such demonstration, instead arguing that he should be granted

 a certificate of appealability because the certificate of appealability standard is “lax” and


                                              10
Case: 1:20-cv-00282-TSB-MRM Doc #: 30 Filed: 09/21/21 Page: 11 of 11 PAGEID #: 1090




 because Petitioner is serving a three-decade sentence in prison. (Doc. 28 at 4). This

 objection is not well-taken. Reasonable jurists would not debate whether the petition

 should be resolved in a different manner. Petitioner’s sixth and final objection is

 overruled.

         III.    Conclusion

         Accordingly:

         1.      The Report and Recommendations (Doc. 27) is ADOPTED;

         2.      Petitioner’s motion to amend, construed as timely objections (Doc. 23), is
                 DENIED;

         3.      Petitioner’s objections (Doc. 28) to the Supplemental Report are
                 OVERRULED;

         4.      The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 is
                 DISMISSED with prejudice;

         5.      Because reasonable jurists would not debate the Court’s conclusions, the
                 Court DENIES issuance of a certificate of appealability;

         6.      The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
                 this Order would not be taken in good faith and therefore Petitioner is
                 denied leave to appeal in forma pauperis; and

         7.      The Clerk shall enter judgment accordingly, whereupon this case is
                 TERMINATED upon the docket of this Court.

         IT IS SO ORDERED.

 Date:        9/21/2021                                         s/Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge




                                               11
